DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Stephen B. Schott on 02/23/2021.
The application has been amended as follows:
In the claims:
Cancel claims 2, 3, and 15-20.
“system within” in claim 5, line 2 has been changed to -- system disposed within --.
“receptacle-storage within” in claim 8, line 2 has been changed to -- receptacle-storage disposed within --.
“station within” in claim 9, line 2 has been changed to -- station disposed within --.
“substantially-vertical stacking” in claim 10, line 3 has been changed to -- vertical stacking --.
“substantially-vertical direction” in claim 10, line 5 has been changed to -- vertical direction --.
“an inventory” in claim 13, line 7 has been changed to -- the inventory --.
“the recipe” in claim 14, line 3 has been changed to -- the at least one recipe --.
Replace claim 1 with the following:
-- A device for automatically grinding and dispensing granular material, the device comprising:
   a casing;
   a memory for storing computer-executable instructions;
   a processor for executing the computer-executable instructions;
   a user interface that is attached to the casing and that receives a user input identifying a type and quantity of material;
   at least one canister within the casing for storing, grinding, and dispensing the type and quantity of material, wherein the at least one canister comprises:
      a dispensing mechanism that measures and dispenses the type and quantity of material; and

   a control system that controls operation of the user interface and the at least one canister;
   wherein execution of the computer-executable instructions by the processor causes the control system to actuate the user interface to receive the user input identifying the type and quantity of material;
   wherein receipt of the user input causes the control system to actuate the dispensing mechanism to measure and dispense the type and quantity of material into the grinder and to actuate the grinder to grind the type and quantity of material;
   wherein the dispensing mechanism comprises:
      a metering plate configured to rotate and having a top face, a bottom face, and at least one extruded hole extending from the top face to the bottom face, thereby forming a pocket of known volume, wherein the material can enter the pocket through the top face;
      a skimming plate disposed above the metering plate and configured to skim excess material from the pocket as the pocket moves underneath the skimming plate as the metering plate rotates, thereby isolating within the pocket an amount of material having a volume equal to the known volume of the pocket; and
      a blocking plate disposed below the metering plate and having a hole configured to align with the pocket while the pocket is underneath the skimming plate, thereby allowing the isolated amount of material to exit the pocket through the bottom face without having additional material enter the pocket through the top face; and
   wherein receipt of the user input causes the control system to rotate the metering plate to measure and dispense the type and quantity of material into the grinder. --
Replace claim 4 with the following:
-- A device for automatically grinding and dispensing granular material, the device comprising:
   a casing;
   a memory for storing computer-executable instructions;
   a processor for executing the computer-executable instructions;

   at least one canister within the casing for storing, grinding, and dispensing the type and quantity of material, wherein the at least one canister comprises:
      a dispensing mechanism that measures and dispenses the type and quantity of material; and
      a grinder that receives the type and quantity of material from the dispensing mechanism and grinds the type and quantity of material;
   a control system that controls operation of the user interface and the at least one canister;
   a plurality of canisters within the casing including the at least one canister, wherein each canister is configured to store, grind, and dispense one of a plurality of materials; and
   an actuated, closed-loop track within the casing, wherein all the canisters are attached to the track such that the canisters can move along the track, thereby allowing the canisters to change locations within the casing without changing their order along the track;
   wherein execution of the computer-executable instructions by the processor causes the control system to actuate the user interface to receive the user input identifying the type and quantity of material, and wherein receipt of the user input causes the control system to actuate the dispensing mechanism to measure and dispense the type and quantity of material into the grinder and to actuate the grinder to grind the type and quantity of material. --
Replace claim 6 with the following:
-- The device of claim 5, wherein the packaging system comprises:
   a linear rail;
   an extendable member having a first end and a second end, wherein the first end is slidably attached to the linear rail such that the linear rail and the extendable member are orthogonal and such that the extendable member can slide along a longitudinal axis of the linear rail, wherein the extendable member is configured to extend and retract along a longitudinal axis of the extendable member; and
   an end-effector attached to the second end of the extendable member, wherein the end-effector is configured to grasp the receptacle and to rise and lower in a vertical direction;

Replace claim 7 with the following:
-- The device of claim 5, wherein the packaging system comprises:
   a first linear rail;
   an end-effector slidably attached to the first linear rail such that the end-effector can slide along a longitudinal axis of the first linear rail, wherein the end-effector is configured to grasp the receptacle and to rise and lower in a vertical direction; and
   a second linear rail, wherein an end of the first linear rail is slidably attached to the second linear rail such that the first linear rail and the second linear rail are orthogonal and such that the first linear rail can slide along a longitudinal axis of the second linear rail;
   wherein, upon actuation by the control system, the end-effector obtains the receptacle and places it beneath the at least one canister by sliding along the linear rails. --

Allowable Subject Matter
Claims 1 and 4-14 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken alone or in combination fails to disclose or render obvious: a user interface that is attached to a casing and that receives a user input identifying a type and quantity of material; and a canister within the casing for storing, grinding, and dispensing the type and quantity of material; wherein the canister comprises: a dispensing mechanism that measures and dispenses the type and quantity of material; and a grinder that receives the type and quantity of material from the dispensing mechanism and grinds the type and quantity of material; wherein the dispensing mechanism comprises: a metering plate configured to rotate and having a top face, a bottom face, and an extruded hole extending from the top face to the bottom face, thereby forming a pocket of known volume, wherein the material can enter the pocket through the top face; a skimming plate disposed above the metering plate and configured to skim excess material from the pocket as the pocket 
The combination of these limitations makes independent claim 1 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
Regarding independent claim 4, the prior art taken alone or in combination fails to disclose or render obvious: a plurality of canisters within a casing, wherein each canister is configured to store, grind, and dispense one of a plurality of materials; and an actuated, closed-loop track within the casing, wherein all the canisters are attached to the track such that the canisters can move along the track, thereby allowing the canisters to change locations within the casing without changing their order along the track.
The combination of these limitations makes independent claim 4 allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TANZIM IMAM/
Examiner, Art Unit 3731
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731